        Case 1:16-cr-00176-DAD-BAM Document 382 Filed 07/29/20 Page 1 of 2


 1   Nicco Capozzi (SBN 275568)
     Law Office of Nicco Capozzi
 2   2115 Kern Street, Suite 103
     Fresno, CA 93721
 3
     Phone: (559) 374-2012
 4
     Fax (559) 476-5225
     nc@niccocapozzilaw.com
 5
     Attorney for Defendant Rashwan Alkobadi
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     United States of America,                          Case No.: 1:16-cr-00176-DAD-BAM
11
                 Plaintiff,
12
         vs.                                            STIPULATION TO CONTINUE
13                                                      SENTENCING AND ORDER
     Rashwan Alkobadi,
14
                 Defendant.
15

16

17   To the parties, counsel, and the above-entitled court:
18      It is hereby stipulated between the Defendant, Rashwan Alkobadi, by and through his counsel,
19   Nicco Capozzi, and the Plaintiff, United States of America, by and through Assistant United States
20   Attorney, Kim Sanchez, that the sentencing hearing originally scheduled for August 3, 2020 at 10:00
21
     a.m, shall be continued to November 16, 2020 at 10:00 a.m. due to:
22
        The reason for said continuance is due to counsel’s inability to be able to meet with Mr. Jones in
23
     person to discuss the various and complex sentencing issues relevant to this case. Mr. Jones actually
24
     contracted COVID-19. In addition, Mr. Capozzi had a death in the family. In addition, Mr. Alkobadi
25
     currently resides in New York state area and would prefer not to travel across country at this time.
26

27

28


                                                       - 1 -
                                         Stipulation to Continue Sentencing
         Case 1:16-cr-00176-DAD-BAM Document 382 Filed 07/29/20 Page 2 of 2


 1       IT IS SO STIPULATED.
 2

 3       Dated: July 29, 2020                  /s/Nicco Capozzi
 4                                                 Nicco Capozzi
                                                   Attorney for Defendant
 5

 6       Dated: July 29, 2020                  /s/ Kim Sanchez
                                                   Kim Sanchez
 7
                                                   Attorney for the United States
 8

 9

10
                                                        ORDER
11
            For reasons set forth above1, the continuance requested by the parties is granted for good
12
     cause and in the interest of justice, the sentencing hearing currently scheduled for August 3, at 10:00
13
     a.m. is continued to November 16, 2020 at 10:00 a.m. in Courtroom 5.
14
     IT IS SO ORDERED.
15

16       Dated:    July 29, 2020
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28   1
      Except the portion of the parties’ stipulation referring to a defendant in another criminal case as
     opposed to defendant Alkobadi.
                                                        - 2 -
                                          Stipulation to Continue Sentencing
